 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndustrialWireProductsCorporationandUnitedElectrical,Radio and Machine Workers of America(UE). Case 21-CA-11450November 8, 1973DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNING AND JENKINSOn July 1b, 1973, Administrative Law JudgeMelvin J. Welles issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedlimited exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, IndustrialWireProducts Corporation, Los Angeles, California, itsofficers,agents, successors,and assigns,shall take theaction set forth in the said recommended Order,substituting the attached notice for that of theAdministrative Law Judge.iThe General Counsel's exceptions relate only to the AdministrativeLaw Judge's failure to name United Electrical,Radio and Machine Workersof America, Local 1421, United Electrical, Radio and Machine Workers ofAmerica(UE), as a labor organization, or one of the labor organizations,with which Respondent should be required to bargain.We note the UnitedElectrical,Radio and Machine Workers of America(UE) and its Local 1421was certified as the representative of Respondent's employees on January25, 1968. The Board'sDecision in the prior caseIndistnalWire ProductsCorporation,177NLRB 328, enfd. 455 F.2d 673 (CA. 9), indicates thatLocal 1421 was the labor organization which was bargaining withRespondent,and the Board's Order in the case ran to Local 1421. OnFebruary 7, 1972, the Court of Appeals for the Ninth Circuit enforced theBoard's Order, and on July 14, 1972, the court entered its final Judgmentand Order,in language virtually identical to that of the Board, and thecourt's order alsoranto Local 1421. On July 20, 1972, Respondent signedthe June 19, 1968, agreement.The agreement was, by its terms,between theRespondent on the one hand and the Union and Local 1421 on the otherhand.On November 16, 1972, Patrick Chaplin,field organizer for theUnion, wrote to the Respondent requesting it to comply with its obligationtomeet and bargain with Local 1421. On December 14, 1972, Respondentreplied by letter toLocal1421, refusing to bargain with Local 1421 for thealleged reasons set forth in the letter.It appears from the record in this caseand the Board's Decision in the prior case that the Union and Local 1421have acted essentially as a single entity in their dealings with Respondent.Since the General Counsel requested that the Board's Order against theRespondent should be in the name of the International and Local 1421, andas the Respondent has not objected to this request, and based on the aboveinformation,the Board'sOrder is hereby modified to reflect that theInternationalUnion and its Local 1421 is the exclusive bargainingrepresentative of Respondent's employees.APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, upon request, meet with and bargaincollectively in good faith with United Electrical,Radio and Machine Workers of America, Local1421,United Electrical,Radio and MachineWorkers of America (UE) as the exclusivecollective-bargaining representative of all theemployees in the appropriate unit and, if anunderstanding is reached, embody such under-standing in a signed agreement.The appropriateunit is:All production and maintenance employees,shippingand receiving employees, andtruckdrivers,excluding all office clericalemployees,salesmen,guards,watchmen,and supervisors as defined in the Act.WE WILL NOT refuse to bargain collectivelywith the Union as the exclusive bargainingrepresentative of the employees in the appropriateunit.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of their rights guaranteed by the NationalLabor Relations Act.INDUSTRIALWIREPRODUCTS CORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 849 South Broadway, Eastern Co-lumbia Building, Los Angeles, California 90014,Telephone 213-688-5200.DECISIONSTATEMENTOF THE CASEMELVIN J. WELLES,AdministrativeLaw Judge:This casewas heard at Los Angeles, California, on May 31, 1973,207 NLRB No. 21 INDUSTRIAL WIRE PRODUCTS CORP.97based on charges filed December 19, 1972, and a complaintissuedApril 5, 1973, alleging that Respondent violatedSection 8(a)(5) and, (1) of the Act by refusing to bargainwith the Union. Respondent and the General Counsel have,filed briefs.Upon the entire record in the case, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT AND THELABOR ORGANIZATION INVOLVEDRespondent is engaged in the manufacture and fabrica-tion of wire products at its principal place of business atLos Angeles, California. It annually purchases and receivesproducts valued in excess of $50,000 from points outsidethe state of California. I find, as Respondent admits, that itisan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act. The charging party,herein called the Union, is a labor organization within themeaning of Section 2(5) of the Act.H. TILE UNFAIR LABOR PRACTICESA.The FactsTheUnion was certified as the representative ofRespondent's employees on January 25, 1968. Following aseries of negotiating meetings, the Union and Respondent,on June 19, 1968, agreed to a contract.' Respondentrefused to execute this contract, whereupon the Union filedunfair labor practice charges with the Board. The Board,on June 30, 1969, issued a Decision and-Order, finding thatRespondent had violated Section 8(a)(5) and (1) bybargaining in bad faith and by refusing to sign and put intoeffect the agreed-upon contract. The Board orderedRespondent,inter alia,to:Upon request . . . forthwith execute the contractagreed to on June 19, 1968, and put into effect itsprovisions for a three-year term, from January 25, 1968,or, of no such request is made, bargain collectively with[theUnion] as the representative of the employees inthe above unit and, if an understanding is reached,embody same in a signed agreement.The order also required Respondent to make the employ-ees whole for any. losses suffered as a result of its refusal tosign the agreement, provided that the Union requestedRespondent to sign the contract. Respondent refused toabide by the-Board's order, and enforcement proceedingscommenced. On February 7, 1972, the Court of Appealsfor the Ninth Circuit enforced the Board's order (455 F.2d673), and on July 14, 1972, the Court denied Respondent'smotion for reconsideration, and entered its final Judgmentand Order, in language virtually identical to that of theBoard.On July 20, 1972, the Union having elected the firstoption, to have Respondent sign the June 19, 1968,agreement, Respondent did so. Respondent also indicateditswillingness to comply with the Court's decree withrespect to its backpay obligations. Because of the complex-ityof determining the amounts due, there was no finaldetermination of these amounts until some time inNovember 1972, and the former case was "closed" onApril 25, 1973. About November 14, 1972, Union Repre-sentative A. Smith called Company Counsel Marlett andrequested bargaining with the Company "in accordancewith the Court order." Some discussion was had betweenMarlett and Smith relative to whether the Court orderrequired the Company to bargain, Smith claiming that itdid, and Marlett taking the contrary view. On November16,Union Field Organizer Patrick Chaplin wrote Marlett,requesting bargaining, and confirming Smith's telephoneconversation.Marlett, on behalf of Respondent, replied byletter of December 14, 1972, declining to bargain on thegrounds that the Union elected to have the 1968 contractsigned, and therefore made the election, pursuant to theCourt'sdecree,not to require bargaining, that theCompany had "terminated" the 1968 agreement by letterof November 20, 1970, and, finally, that "we have reasonsto believe that your Union no longer represents a majorityof the employees." Although this letter goes on to state that"we are not refusing to bargain collectively, but we doquestion your rights to demand further collective bargain-ing,"Respondent conceded at the hearing, and in itsanswer, that it would not bargain with the Union, and itsdefenses before me are essentially the grounds set forth inthe December 14, 1972, letter to the Union.Respondent had, on November 20, 1970, after issuanceof the Board's Order in the earlier case, and while thatOrder was pending before the Ninth Circuit on the Board'sPetition for Enforcement, written the Union to terminatethe June 19, 1968, agreement. Respondent stated in thatletter that it "has not and does not concede that the subjectagreement is a validly existing contract between you andsaid corporation," but gave the notice of terminationsubject to the agreement being "ultimately determined tobe a valid existing contract." The Union replied onNovember 25, 1970 that it wanted to meet and confer, thatitstill represented the Company's employees, but felt itmust have assurance "that the Company will bargain ingood faith as required by law." (As noted above, the Boardhad already found that the Company's earlier bargaininghad not been in good faith.) Respondent's reply ofDecember 11, 1970, to the Union's letter reiterated theCompany's view that there was no valid existing contract,that whether or not the Company was correct was still inlitigation, and that "Under these circumstances of impass(sic),after extensive good faith bargaining, the companyrequests that you set forth the purposes of further meetingsand what can be accomplished thereby." Apparently, therewas no response to this letter.B.DiscussionRespondent's principal defense to its refusal to bargainwith the Union on and after November 16, 1972, is thelanguage of the Ninth Circuit's decree of July 14, 1972. Asnoted above, the decree provides that Respondent, at theUnion's option, either execute the contract of June 19,'This finding, as well as a finding that Respondent bargained in badfaith during the negotiations, was made by the Board in its Decision andOrder of June 30,1969, reported at 177 NLRB 328, enforced by the NinthCircuit, at 455 F.2d 673, on February7, 1972. 98DECISIONSOF NATIONALLABOR RELATIONS BOARD1968, "and put into effect its provisions for a three-yearterm," or bargain with the Union, and that Respondent, iftheUnion requested that the contract be executed,reimburse the employees foranyloss of benefits whichwould have accrued to them under the contract. Becausethe languageof the decree gave the Union a choicebetween signing the old contract or bargaining for a newone and the Union elected the former, Respondent arguesthat the Union could not thereafter require bargaining fora new contract for that would be permitting the Union to"have its cake and eat it too." Respondent's otherarguments,both clearly depending on the Union's havingexercised the "choice" of having the Company sign the1968contract,2are that the contract of 1968 hadterminated "and the Union abandoned its rights and theemployees," and that the Company had a good-faith doubtof the Union's continued majority status, based onobjective considerations.Perhaps the Court's decree should have been couched indifferent terms from the Board's order, in view of the factthat the latter issued when the contract had more than ayear and a half to run, and the former after its initialexpiration date. But, for a variety of reasons, the wordingof the Court's decree and the Union's choice of option onedo not, as Respondent would have it, automaticallylegalizeRespondent's refusal to bargain for a new contract.The shortestanswer toRespondent's contention is that theinstant caseis governed by criteria developed by the Boardand affirmed by the courts, and whether or not a violationof Section 8(a)(5) occurred in November 1972 doesnotdepend on whether the Court of Appeals had ordered theCompany to bargain. The General Counsel is not trying acontempt case before me, his theory is not that Respondentviolated the Court's decree when it refused to bargain in1972, but that it violated the Act.Surely therewas nointention by the Board or the Courtof Appeals to divest the Union of its representative status ifitchose to have the contract signed and thereby gain forthe employees those benefits negotiated years before butnever paid by the Company because it was claiming thatno contract was ever agreed upon. Yet, to acceptRespondent's argumentwould be to say that upon thesigning ofthat expired contract, the Union no longerenjoyed any status whatsoever-it was no different at bestfrom an outside union seeking to establish itself as theemployees' exclusive bargaining representative.As theCourt of Appeals for the Seventh Circuit said inN.L.R.B.v. John S. Swift Co.,302 F.2d 342, 346, 347 (1962), "Wefind no merit in the Company's contention that it is notobligated to bargain further with the Union because ourenforcementdecree . . . omitted an express command thatit do so.... in limitingour decree to enforcement of theBoard's order against the Company to furnish the data wedid not negate the Company's obligation to further bargainwith the Union for a reasonable time. Duties enjoined bylaw, and the existenceof which are not an issue in theproceeding before us, are not negated by an enforcementdecree which omits to recite them-much less by a decreewhich implicitly recognizes them."3 Although the precisefacts ofSwiftare substantially different from those here,the principle is thesame.Here, as there, the absence of aspecific order that the Company bargain could have noeffect on the Company's obligations under the Act. Here,as there, the Court was at least implicitly recognizing theUnion's continuing status as the employees statutorybargaining representative.The Company, in effect, reads the Court's two options asnot only mutually exclusive at the moment of the Union'sexercising its choice-to have the contract of 1968 signedor to bargain for a new contract-but as negating anyfurther obligation to bargain thereafter. But if the Unionwas the statutory bargaining representative the momentbefore the Company, on July 20, 1972, signed the 1968agreement (as, of course, it was, or the Court could hardlyhave given the Union the second option), it is difficult tosee, with nothing having changed, how it suddenly ceasedbeing so. Indeed, not until the 60 day notice posting periodended, 2 monthslater,could it even be said, at the earliest,that the unfair labor practices had been remedied.4In these circumstances, with the Union at most havingenjoyed approximately a 4-month period of representativestatuspursuant to the January 1968 certification-theperiod between that certification and June 1968 can hardlybe counted as "enjoyment" in view of the Board'sconclusion, affirmed by the Court of Appeals— that theCompany's "bargaining" then was not in good faith-I amnot sure that the Company was in any position to questionthe Union's exclusive representativestatus4 months later.But assuming it had the right to do so, it would have to bein accordance with settled Board law. SeeTaft Broadcast-ingCo.,201NLRB 801. Thus, to justify its refusal tobargain in November 1972, the Company had the burdenof showing that it had a good-faith doubt, based onobjective considerations, of the Union's continuing majori-ty status. The facts adduced by Respondent in this respectdo not even begin to meet that burden. Thus, Respondent'sgeneral manager testified that the Union, between July 20,1972, and November 16, 1972, never asked the Companyto enter the premises to meet with the employees, or for theright to collect dues, or to post notices on the bulletinboards, or for the addresses of new employees, or for anemployee seniority list, or to processanygrievances. Thegeneralmanager also testified that to his knowledge,employees have shown-no interest in the Union, and thatthey have not approached him to indicate that they wantthe Union. He added that the employees did not come tohim and tell him they did not want the Union any more.The above factors, taken singly or together, do notconstitute "objective considerations" sufficient to justify arefusal to bargain in any situation where an incumbentunion is involved, let alone in the circumstances of theinstant case.5Finally, Respondent argues that the Union "abandonedits rights and the employees." This contention rests on2That is, had the Union exercised option 2, thenthe Courtdecree itselfthe groundthat the union no longer represented a majority.required the Company to bargain in good faith for a new contract.4Arguably, asthe actualpaymentsto the employees for loss of benefits3 InSwifta decree had issued enforcing an earlier Board order requiringwas not completed until about December1972, fullcompliance was nottheCompany to furnish certain data for the Union. Subsequent toachieved until then."complying"with that decree, the Company refused to bargain further on5 1 did not permit Respondent to adduce evidence concerning the INDUSTRIALWIRE PRODUCTS CORP.99Respondent's having given the November 20, 1970, noticeto terminate the contract,andthe subsequent failure to theUnion to demandanybargaining or any other rights untilits request of November 16, 1972. Of course, as alreadyextensivelynoted,Respondent was still resisting theBoard's June 1969 order when-it sent the November 1970letter, and continued to resist that order for another 20months, when the Ninth Circuit issued its decree. Thishardly constitutes an "abandonment" of the Union's rightsin the matter. At most then, we have a 4-month period ofalleged "inactivity" on the part of the Union. For 2 of thesemonths, the Company was posting the notice required bythe Court's decree. For the entire 4 months, "negotiations"regarding the amounts of backpay were being held.Furthermore, the Union could well, and with much merit,have assumed that the signing of the 1968 contract, in thecircumstances, carried with it the yearly extensions of thecontract provided by its terms-despite the Company's"notice" to terminate of November 1970-as the Companywas "terminating" what it contended did not even exist.But both these considerations aside, I would not view a 4-month delay by the Union in requesting bargaining as ofany significance in view of the 4-1/2 year period betweenthe certification of the Union in January 1968, and theemployees first enjoyment of any fruits of that certificationin July 1972.For all the foregoing reasons, I find that Respondentviolated Section 8(a)(5) and (1) of the Act by refusing, onand after December 14, 1972, to bargain with the Union.CONCLUSIONS OF LAWBy refusing to bargain with the Union, in the unit foundappropriate by the Board, Respondent has engaged inunfair labor practices affecting commerce within themeaning of Sections 8(a)(5) and (1) and 2(6) and (7) of theAct.Angeles, California,itsofficers,agents,successors, andassigns shall:1.Cease and desist from:(a)Refusing to bargain collectively concerning wages,hours, and other terms and conditions of employment withUnited Electrical, Radio and Machine Workers of Ameri-ca (UE),as the exclusive bargaining representative in theappropriate unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Upon request, bargain collectively with the Union asthe exclusive bargaining representative of all employees inthefollowingappropriateunit:Allproduction andmaintenance employees, shipping and receiving employeesand truckdrivers, excluding all office clerical employees,salesmen,guards,watchmen,and supervisors as defined intheAct, with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, if anunderstanding is reached, embody suchunderstanding in asigned agreement.(b) Post at its plant in Los Angeles, California, copies ofthe attached notice marked "Appendix." 7 Copies of saidnotice, to be furnished by the Regional Director for Region21,shall,afterbeing duly signed by Respondent'srepresentative, be posted by it immediately upon receiptthereof and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toensure that said notices are not altered, defaced, or coveredby any other material.(c)Notify said Regional Director in writing, within 20days from the date of this Decision, what steps theRespondent has taken to comply herewith.THE REMEDYHaving found that Respondent has refused to bargaincollectively it will be recommended that Respondent beordered to cease and desist therefrom and take certainaffirmative action deemed necessary to effectuate thepolicies of the Act. In view of the Board's earlier finding,affirmed by the Court of Appeals, that Respondent refusedtobargain in good faith, and the further fact thatRespondent deprived its employees of the effective servicesof their selected bargaining agent for virtually the entireperiod of time since the initial certification of the Union, Ishall also recommend that the initial year of certificationbegin on the date Respondent commences to bargain ingood faith with the recognized representative in theappropriate unit.Mar Jac Poultry Co., Inc.136 NLRB 785;Bierl Supply Company,179 NLRB 741.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER6Respondent, Industrial Wire Products Corporation, LosUnion's majority status prior to the entryof the Court decree, as the Unionwas manifestly the statutoryexclusive bargaining representative at least upto that point.Franks Bros. Co. v. NLRB.321 U.S. 702, 705.6 In the event no exceptionsare filed asprovided by Sec.102.46 of theRules and Regulationsof the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of theRules and Regulations,be adopted by theBoard and becomeits findings,conclusions,and order,and all objections thereto shall bedeemed waived forall purposes.7 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading"Posted byOrder of the National LaborRelations Board"shall be changed to read"Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcing an Order of the National LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL,upon request,meet with and bargaincollectively in good faith with United Electrical, RadioandMachineWorkers of America (UE) as theexclusive collective-bargaining representative of all theemployees in the appropriateunitand if an under- 100DECISIONS OF NATIONALLABOR RELATIONS BOARDstanding is reached will embody such understanding ina signed agreement.The appropriate unit is:All production and maintenance employees,shipping and receiving employees and truckdri-vers,excluding all office clerical employees,salesmen,guards, watchmen,and supervisors asdefined in the Act.WE WILL NOT refuse to bargain collectively with theUnion as the exclusive bargaining representative of theemployees in the appropriate unit.WE WILL NOT in any like or related manner interferewith,restrain,or coerce employees in the exercise oftheir rights guaranteed by the National Labor Rela-tions Act.DatedByINDUSTRIAL WIREPRODUCTS CORPORATION(Employer)(Representative)(Title)'This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office,849 South Broadway,Eastern Columbia Building, Los Angeles,California 90014,Telephone 213-688-5200.